— In an action by an insurance carrier pursuant to subdivision 2 of section 29 of the Workmen’s Compensation Law, in which the injured employee, to whom the carrier had made compensation payments, is joined as a party plaintiff, the defendant, Grove, Shephard, Wilson and Kruge, Inc., appeals from an order denying its motion to dismiss the complaint as to plaintiff Husted, the employee, on the ground the complaint as to him does not state facts sufficient to constitute a cause of action. Order reversed, with $10 costs and disbursements, and motion granted, without costs. Appellant’s time to answer is extended until ten days from the entry of the order hereon. Respondent Husted is not a proper or necessary party plaintiff under subdivision 2 of section 29 of the Workmen’s Compensation Law. (Roechlein v. American Sugar Refining Co., 222 App. Div. 540; Boyan v. General Time Instruments Corp., 267 App. Div. 908; Wilton v. Radish, 266 App. Div. 974.) Nolan, P. J., Adel, Wenzel, MaeCrate and Murphy, JJ., concur.